PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/879,600
Filing Date: 01/25/2018
Appellant(s): Hanan Sertchook, et al.



__________________
Mark S. Cohen
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief(s) filed 10/17/2021 and 10/26/2021 appealing from the Office action mailed 04/19/2021 and Advisory Action mailed 07/13/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7, 9-11, 13 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011).
Regarding claim 7, Toledano 2010 teaches the topical administration of a composition comprising a solid benzoyl peroxide as the sole active ingredient for treating rosacea (abstract; [0022], [0030], [0031], [0032], [0124], [0128], [0129], [0203], [0222], [0223], [0225]-[0227]; Examples 1 and 2; claims 46-50). Toledano 2010 teaches the composition has reduced side effects and toxicity associated with the active ingredient, and allow better control of the release of the active ingredient upon application on a skin surface ([0021]). Toledano 2010 teaches the solid benzoyl 
However, Toledano 2010 does not teach the composition contains 5% by weight of benzoyl peroxide; the composition is administered once daily and provides more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA); the rosacea is papulopustular rosacea of claim 7.
Regarding the composition contains 5% by weight of benzoyl peroxide and the rosacea is papulopustular rosacea of claim 7, Goldgar teaches the standard dosage for a topical benzoyl peroxide is 5% in the treatment of rosacea (page 465, Table 3). Goldgar teaches 5% topical benzoyl peroxide is an effective line of treatment for papulopustular rosacea (page 463, Figure 5; page 465, Table 3).
It would have been obvious to one of ordinary skill in the art to determine the optimal effective amount of benzoyl peroxide in the topical composition for treating rosacea, and particularly subtype of papulopustular rosacea of Toledano 2010, and produce the claimed method. One of ordinary skill in the art would have been motivated to do so because as discussed above, Toledano 2010 teaches that the determination of the optimal ranges for effective amounts of the compositions is within the skill of the art, and the dosage required to provide an effective amount of a pharmaceutical can be adjusted by one skilled in the art and can vary depending on the age, health, weight, extent of the disease, frequency of treatment and the nature and scope of the desired 
Regarding the composition is administered once daily and provides more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA) of claim 7, Goldgar teaches one of the standard treatment regimen for rosacea including the subtype of papulopustular rosacea is topical benzoyl peroxide administered once a day at dosage amount of 5% (page 463, Figure 5; page 465, Table 3).  Toledano 2011 teaches topical administration of a coated benzoyl peroxide for the treatment of rosacea, wherein the administration is 
It would have been obvious to one of ordinary skill in the art provided the guidance from Goldgar and Toledano 2011 to administer once a day, the topical composition containing solid benzoyl peroxide of Toledano 2010 at a dosage amount of 5% to a patient with rosacea and particularly a patient with the subtype of papulopustular rosacea with the reasonable expectation that the once a day treatment of the topical composition containing solid benzoyl peroxide would provide end result of more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA), and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Goldgar taught that the standard treatment regimen for rosacea was once a day application of the topical 5% benzoyl peroxide, and that the clinical features of papulopustular rosacea include erythema with small papules and pinpoint pustules (Goldgar: page 463, Table 1 and page 465, Table 3), and Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would 
Regarding claim 9, as discussed above, Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules, which is in line with Goldgar, which taught 5% benzoyl peroxide, alone, once a day treatment improved symptoms of erythema, pustules and nodules (inflammatory lesions/pimples) (page 465, Table 3).
Regarding claim 10, it is noted that the Toledano 2010 and Goldgar taught the structural limitation of “a composition comprising as sole pharmaceutical agent 5% by weight benzoyl peroxide in solid form” of the claimed invention, and thus, the claimed property of the “composition has a benzoyl peroxide dissolution rate of less than 80% weight/h as measured in a medium of a 55%:45% mixture of water and acetonitrile at In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 13, Toledano 2010 teaches the benzoyl peroxide is encapsulated (coated) with a silica-based coating to form solid microparticles of benzoyl peroxide, wherein the core of the particle consist of only benzoyl peroxide ([0022], [0035], [0056]-[0058], [0225]; Examples 1 and 2).
Regarding claims 21-23, as discussed above, Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 82.4% success rate of improving inflamed lesions such as papules and pustules, which is in line with Goldgar, which taught 5% benzoyl peroxide, alone, once a day treatment improved symptoms of erythema, pustules and nodules (inflammatory lesions/pimples) (page 465, Table 3). Toledano 2011 further showed the treatment with a topical formulation of coated benzoyl peroxide provided a clear or almost clear condition of the disease (Toledano 2011: [0172]-[0332]; Example 4).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.


Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011), as applied to claims 7 and 11 above, and further in view of Tamarkin et al (24 February 2011; US 2011/0045037 A1).
The methods of claims 7 and 11 are discussed above.
However, Toledano 2010, Goldgar and Toledano 2011 do not teach the oil-in-water emulsion comprising a polyoxylstearate, a glyceryl stearate and at least one fatty, and the ratio of the polyoxylstearate to glyceryl stearate of claim 12.
Regarding claim 12, Tamarkin teaches a topical composition in the form of an oil-in-water emulsion comprising encapsulated benzoyl peroxide, a polyoxylstearate, glyceryl stearate and a fatty alcohol ([0012]-[0017], [0022], [0030], [0031], [0069], [0086], [0102], [0103], [0108], [0109], [0195], [0196], [0203], [0215], [0217]-[0219]; Examples 11-14 and 23). Tamarkin teaches the composition contains about 0.1% to about 5% by weight of a mixture of glyceryl stearate and PEG-40 stearate or PEG-100 stearate, or a ratio between 1:8 and 8:1 between glyceryl stearate and PEG-40 stearate or PEG-100 stearate, or particularly 3% PEG-40 stearate and 1% glyceryl stearate ([0102], [0203], [0215], [0217]-[0219]; Examples 11-14 and 23).
It would have been obvious to one of ordinary skill in the art to include a polyoxylstearate, glyceryl stearate and a fatty alcohol when formulating the topical 
It would also have been obvious for one of ordinary skill in the art routinely optimize the ratio between the polyoxylstearate and glyceryl stearate in the emulsion of the prior art to be in the range of 0.1:10 to 10:1, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tamarkin taught the emulsion can contain PEG-40 stearate or PEG-100 and glyceryl stearate in a ratio between 1:8 and 8:1, which lies inside the ratio range of 0:1: 10 to 10:1 of the claimed invention. It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima 
One of ordinary skill in the art would have reasonable expectation of success of optimizing the ratio of the ratio between the polyoxylstearate and glyceryl stearate in the emulsion of the prior art to be in the range of 0.1:10 to 10:1 because it would have been customary for an artisan of ordinary skill to determine the optimal ratio between polyoxylstearate and glyceryl stearate in the emulsion to achieve a composition with a desired emulsifier characteristics, spreadability and absorption. Thus, absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of capsule diameter would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.


Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”; previously cited) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468; previously cited) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011).
Regarding claim 24, Toledano 2010 teaches the topical administration of a composition comprising a solid benzoyl peroxide as the sole active ingredient for treating rosacea (abstract; [0022], [0030], [0031], [0032], [0124], [0128], [0129], [0203], [0222], [0223], [0225]-[0227]; Examples 1 and 2; claims 46-50). Toledano 2010 teaches the composition has reduced side effects and toxicity associated with the active ingredient, and allow better control of the release of the active ingredient upon application on a skin surface ([0021]). Toledano 2010 teaches the composition comprising the solid benzoyl peroxide is characterized in that when tested in a standard dissolution tester using Paddle Method in a medium that is typically a mixture of water and acetonitrile at room temperature, wherein the time for releasing 50% of the benzoyl peroxide is at least 2-fold higher as compared to the dissolution of the free form of the benzoyl peroxide ([0034], [0230] and [0231]). Toledano 2010 teaches the solid benzoyl peroxide is encapsulated (coated), and such coating or encapsulating of solid benzoyl peroxide achieve larger therapeutic effectives of the active ingredient and reduce side effects compared to an uncoated composition of the active agent ([0021], [0024], [0194]; Examples 1 and 2).
However, Toledano 2010 does not teach the dosage of 5% by weight of benzoyl peroxide; and the treatment provides more than a 30% success rate, the success rate 
Regarding the composition contains 5% by weight of benzoyl peroxide and the rosacea is papulopustular rosacea of claim 24, Goldgar teaches the standard dosage for a topical benzoyl peroxide is 5% in the treatment of rosacea (page 465, Table 3). Goldgar teaches 5% topical benzoyl peroxide is an effective line of treatment for papulopustular rosacea (page 463, Figure 5; page 465, Table 3).
It would have been obvious to one of ordinary skill in the art to determine the optimal effective amount of benzoyl peroxide in the topical composition for treating rosacea, and particularly subtype of papulopustular rosacea of Toledano 2010, and produce the claimed method. One of ordinary skill in the art would have been motivated to do so because as discussed above, Toledano 2010 teaches that the determination of the optimal ranges for effective amounts of the compositions is within the skill of the art, and the dosage required to provide an effective amount of a pharmaceutical can be adjusted by one skilled in the art and can vary depending on the age, health, weight, extent of the disease, frequency of treatment and the nature and scope of the desired effect(s) (Toledano 2010: [0220]).  Thus, an ordinary artisan per guidance from Goldgar would have looked to optimizing the amount of benzoyl peroxide in the topical composition for treating rosacea, and particularly subtype of papulopustular rosacea of Toledano 2010 by selecting the dosage of 5% by weight benzoyl peroxide with reasonable expectation of success because Goldgar provided the guidance for using 5% dosage for topical formulation of benzoyl peroxide, and such dosage of 5% benzoyl 
Since the Toledano 2010 and Goldgar taught the structural limitation of “a composition comprising as sole pharmaceutical agent 5% by weight benzoyl peroxide in solid form” of the claimed invention, and thus, the claimed property of the “composition has a benzoyl peroxide dissolution rate of less than 80% weight/h as measured in a medium of a 55%:45% mixture of water and acetonitrile at ambient temperature” as recited in claim 24, would have been implicit in the topical composition containing the solid benzoyl peroxide of the prior arts because as discussed above, Toledano 2010 had taught the composition comprising the solid benzoyl peroxide is characterized in that when tested in a standard dissolution tester using Paddle Method in a medium that is typically a mixture of water and acetonitrile at room temperature, wherein the time for releasing 50% of the benzoyl peroxide is at least 2-fold higher as compared to the dissolution of the free form of the benzoyl peroxide ([0034], [0230] and [0231]). As such, it is noted that "[p]roducts of identical chemical composition cannot have mutually In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As such, [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With respect to the claimed result of “the treatment provides more than a 30% success rate, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA),” Goldgar teaches one of the standard treatment regimen for rosacea including the subtype of papulopustular rosacea is topical benzoyl peroxide administered once a day at dosage amount of 5% (page 463, Figure 5; page 465, Table 3).  Toledano 2011 teaches topical administration of a coated benzoyl peroxide for the treatment of rosacea, wherein the administration is once daily ([0016]-[0020], [0038], [0054], [0055], [0156]-[0161], [0172]-[0332]; Examples 1 and 4). 
It would have been obvious to one of ordinary skill in the art provided the guidance from Goldgar and Toledano 2011 to administer once a day, the topical composition containing solid benzoyl peroxide of Toledano 2010 at a dosage amount of 5% to a patient with rosacea and particularly a patient with the subtype of papulopustular rosacea with the reasonable expectation that the once a day treatment of the topical composition containing solid benzoyl peroxide would provide end result of more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA), and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Goldgar taught that the standard treatment regimen for rosacea was once a day application of the topical 5% benzoyl peroxide, and that the clinical features of papulopustular rosacea include erythema with small papules and pinpoint pustules (Goldgar: page 463, Table 1 and page 465, Table 3), and Toledano 2011 recognized that the use of coated benzoyl peroxide for the treatment of rosacea, and also showed that the topical administration of coated benzoyl peroxide would provide more than 30% success rate of treatment, particularly 41.2%, 52.9%, 72.2% or 
With respect the claimed result of the “treatment has an adverse events values of not more than 40%,” Toledano 2010, Goldgar and Toledano 2011 taught the step of “topically administering to a rosacea affected skin surface of said patient a composition comprising as a sole pharmaceutical agent 5% by weight benzoyl peroxide in solid form” of the claimed method, and thus, the claimed result of the “treatment has an adverse events values of not more than 40%” would have been an implicit result from the topical adminstration of the composition topical containing the solid benzoyl peroxide of the prior arts because as discussed above, Toledano 2010 taught the composition has reduced side effects and toxicity associated with the active ingredient, and allow better control of the release of the active ingredient upon application on a skin surface ([0021]). Furthermore, Toledano 2010 also taught the solid benzoyl peroxide is encapsulated (coated), and such coating or encapsulating of solid benzoyl peroxide achieve larger therapeutic effectives of the active ingredient and reduce side effects 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

	(2) Response to Argument
Claims 7, 9-11, 13 and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011).

	1. 	The Office Legally Erred by Combining Toledano 2010 and Goldgar 			having directly conflicting teachings and failing to provide an 				articulated reason as to why the skilled artisan would resolve the 			conflict in a manner that contradicts Toledano 2010’s teachings.

	Appellant argues by alleging that paragraphs [0021]-[0022] and [0024] from Toledano 2010 include generic language that does not mention benzoyl peroxide as the active ingredient being encapsulated.  (Appeal Brief 10/17/2021, page 5, 1st paragraph).

	In response, the Examiner disagrees. It is noted that paragraphs [0021]-[0022] and [0024] describe the objective or purpose of Toledano 2010 for coating the active agent with a metal oxide layer, in which those objective or purpose was to achieve substantially the same or a larger therapeutic effect of the active agent and reduced side effects compared to an uncoated composition of the active agent. At least paragraphs [0129], [0223] and [0225], as well as, claim 50, particularly indicated that the active agent to be coated with the metal oxide layer was benzoyl peroxide. Thus, Toledano 2010 does in fact teach benzoyl peroxide as the active agent being encapsulated/coated.
	 
	Appellant further argues by alleging Toledano 2010 teaches microcapsules having large amount of benzoyl peroxide. Appellant alleged Example 1 from Toledano 2010 teaches to encapsulate much larger amounts of benzoyl peroxide of 10% to 29% than the claimed amount of 5% by weight benzoyl peroxide. (Appeal Brief 10/17/2021, page 5, 3rd paragraph through page 6, 1st paragraph).

	In response, the Examiner disagrees. Example 1 of Toledano 2010 is drawn to steps of producing silica coating of benzoyl peroxide or in other words, steps of producing concentrated encapsulated benzoyl peroxide suspension. This Example 1 of Toledano 2010 is not drawn to the dosage amount of benzoyl peroxide in a topical formulation/pharmaceutical composition to be used in treatment. It is noted that Examples 1 and 2 of Toledano 2011 also teach the same steps of producing silica coating of benzoyl peroxide for obtaining concentrated encapsulated benzoyl peroxide suspension, and said concentrated encapsulated benzoyl peroxide suspension was then added to a topical formulation to which the concentration or dosage amount of the coated benzoyl peroxide can be optimized to a concentration as low as 2% (Toledano 
	Thus, contrary to Appellant’s allegation, Toledano 2010 does not teach the use microcapsules having large amount of BPO for treatment, but rather Toledano 2010 indicated in paragraph [0220] that "the dosage required to provide an effective amount of a pharmaceutical composition, which can be adjusted by one skilled in the art, will vary depending on the age, health, physical condition, weight, type and extent of the disease or disorder of the recipient, frequency of treatment, the nature of concurrent therapy (if any) and the nature and scope of the desired effect(s)." As such, the Examiner maintains the position that Goldgar established that 5% topical benzoyl peroxide (BPO) is known as the effective dosage amount for treating rosacea including papulopustular rosacea (Goldgar: page 463, Figure 5; page 465, Table 3). Toledano 2010 established that coated or encapsulated solid benzoyl peroxide as the sole active 
 
	Appellant further argues by alleging the combination of Goldgar with Toledano 2010 created conflicts, as Goldgar lists benzoyl peroxide as a tertiary treatment and that administering 5% benzoyl peroxide formulation to treat rosacea causes burning and itching at the treatment site. Appellant further alleged that the quantities of benzoyl peroxide either conflicts in the two references (5% vs 10-29%) or refer to different issues (content of microcapsules vs formulation). Thus, Appellant alleged that the Examiner cannot select the most convenient amount of 5% and not provide an articulated reason explaining why a skilled artisan when confronted with two choices would select that choice proposed by the Examiner. (Appeal Brief 10/17/2021, page 6, 2nd paragraph through page 7, 2nd paragraph).

	In response, the Examiner disagrees. There is no conflict between Goldgar, Toledano 2010 and Toledano 2011 as combined in the standing 103 rejection, as well as, an articulated obviousness rationale has been sufficiently established by the Examiner in the standing 103 rejection.

	As to Appellant’s allegation that Toledano 2010 teaches microcapsules having large amount of BPO, this allegation has been rebutted by the Examiner as being misplaced. As discussed above, Example 1 of Toledano 2010 is drawn to steps of producing silica coating of benzoyl peroxide or in other words, steps of producing concentrated encapsulated benzoyl peroxide suspension. This Example 1 of Toledano not drawn to the dosage amount of benzoyl peroxide in a topical formulation/pharmaceutical composition to be used in treatment. It is noted that Examples 1 and 2 of Toledano 2011 also teach the same steps of producing silica coating of benzoyl peroxide for obtaining concentrated encapsulated benzoyl peroxide suspension, and said concentrated encapsulated benzoyl peroxide suspension was then added to a topical formulation to which the concentration or dosage amount of the coated benzoyl peroxide can be optimized to a concentration as low as 2% (Toledano 2011: Example 3, Component A1 and Component A3), or particularly 4% so as the resultant topical formulation containing 4% coated benzoyl peroxide can be used for treatment (Toledano 2011: Example 4, paragraphs [0172]-[0177], [0240]-[0242], [0284]-[0288] and [0299]-[0304). This is exactly what Appellant has done. Appellant is directed to Examples 1 and 2 of the instant specification (see pages 24-25 of the specification), in which therein discloses the same steps of producing encapsulated benzoyl peroxide (BPO) suspension as Toledano 2010 and Toledano 2011. The encapsulated benzoyl peroxide suspension obtained in Example 2 of the instant specification was then included in a formulation so as to obtain a formulation of encapsulated 5% BPO gel (see Example 3 of pages 26-27 of the specification), and it was the formulation of encapsulated 5% BPO gel that was then used for treatment in Example 7 of the instant specification (see pages 31-33 of the specification). 
	Thus, contrary to Appellant’s allegation, Toledano 2010 does not teach the use microcapsules having large amount of BPO for treatment, but rather Toledano 2010 indicated in paragraph [0220] that "the dosage required to provide an effective amount of a pharmaceutical composition, which can be adjusted by one skilled in the art, will 

	Appellant further argues by presenting previously presented exemplified table showing results from encapsulated Tazarotene in efficacy and tolerability to support Appellant’s position allegation that Toledano 2010 increases the amount of benzoyl peroxide to 10% to 29% so as to prevent burning and irritation but still provide effective treatment of rosacea, and thus, a skilled artisan wanting high efficacy of a drug with low side effects would look to using encapsulated drug with high concentration (compared to non-encapsulated drug in low concentration). As such, Appellant alleged that a skilled artisan using Toledano 2010’s encapsulation method would use formulations with high concentration/percentage of encapsulated benzoyl peroxide not less as suggest by the Examiner’s use of Goldgar. (Appeal Brief, 10/17/2021, page 7, 3rd paragraph through page 8, 2nd paragraph).

	In response, the Examiner disagrees. The Examiner maintains the position that Applicant's exemplified table showing results from encapsulated Tazarotene in efficacy and tolerability on page 7 of the Appeal Brief is not pertinent to claimed invention. The table on page 7 of the Appeal brief in part are drawn to showing the efficacy and tolerability of encapsulated Tazarotene in terms of coating cycles or coated layers with either vehicle 2 or vehicle 1, which is not pertinent to the claimed encapsulated 5% benzoyl peroxide. Additionally, the claimed invention is not drawn to amount of coating layers of a certain vehicle, much less high or low level of encapsulation. Thus, Appellant’s using the Table drawn to efficacy and tolerability of encapsulated Tazarotene is not in lined with Appellant’s argument pertaining to using encapsulated drug with high concentration compared to non-encapsulated drug in low concentration. The Table on page 7 of the Appeal Brief has no pertinence to high or low concentration of Tazarotene, much less the claimed active ingredient of benzoyl peroxide.

	Appellant further argues by alleging that Toledano 2011 at paragraph [0006] supported Applicant’s position that the non-encapsulated benzoyl peroxide causes unwanted side effects and if encapsulated, then the amount of benzoyl peroxide can be increased. Appellant goes on to alleged that Example 1 of Toledano 2011 is verbatim copy of Example 1 of Toledano 2010 and thus, Appellant asserted that it has the same ingredients, the same amounts, the same process, the same instruments, all in the same order, thereby this identity is also true to Example 2 of Toledano 2011, as all examples must yield the same result, encapsulated benzoyl peroxide in amounts of 10% to 29% by weight. (Appeal Brief 10/17/2021, page 8, 3rd paragraph to page 9).

	In response, the Examiner disagrees. Indeed, Appellant is correct to render Toledano 2010 and Toledano 2011 as the same, as they are both commonly drawn to not teach away from using 5% as dosage amount of encapsulated (coated) benzoyl peroxide in a topical formulation/pharmaceutical composition for treatment, nor does it support Appellant’s position that Toledano 2010 or Toledano 2011 used encapsulated benzoyl peroxide in high amounts of 10% to 29% by weight. This is because, as discussed above, Example 1 of Toledano 2010 is drawn to steps of producing silica coating of benzoyl peroxide or in other words, steps of producing concentrated encapsulated benzoyl peroxide suspension. This Example 1 of Toledano 2010 is not drawn to the dosage amount of benzoyl peroxide in a topical formulation/pharmaceutical composition to be used in treatment. It is noted that Examples 1 and 2 of Toledano 2011 also teach the same steps of producing silica coating of benzoyl peroxide for obtaining concentrated encapsulated benzoyl peroxide suspension, and said concentrated encapsulated benzoyl peroxide suspension was then added to a topical formulation to which the concentration or dosage amount of the coated benzoyl peroxide can be optimized to a concentration as low as 2% (Toledano 2011: Example 3, Component A1 and Component A3), or particularly 4% so as the resultant topical formulation containing 4% coated benzoyl peroxide can be used for treatment (Toledano 2011: Example 4, paragraphs [0172]-[0177], [0240]-[0242], [0284]-[0288] and [0299]-[0304). This is exactly what Appellant has done. Appellant is directed to Examples 1 and 2 of the instant specification (see pages 24-25 of the specification), 
	Thus, contrary to Appellant’s allegation, Toledano 2010 does not teach the use microcapsules having large amount of BPO for treatment, but rather Toledano 2010 indicated in paragraph [0220] that "the dosage required to provide an effective amount of a pharmaceutical composition, which can be adjusted by one skilled in the art, will vary depending on the age, health, physical condition, weight, type and extent of the disease or disorder of the recipient, frequency of treatment, the nature of concurrent therapy (if any) and the nature and scope of the desired effect(s)." As such, the Examiner maintains the position that Goldgar established that 5% topical benzoyl peroxide (BPO) is known as the effective dosage amount for treating rosacea including papulopustular rosacea (Goldgar: page 463, Figure 5; page 465, Table 3). Toledano 2010 established that coated or encapsulated solid benzoyl peroxide as the sole active ingredient in a composition for treating rosacea and such coating or encapsulating of solid benzoyl peroxide achieved larger therapeutic effective of the active ingredient and reduce side effects compared to an uncoated composition of the active agent (Toledano 2010: [0024]). As such, There is a reasonable guidance in the prior art to select or optimize the dosage amount of coated benzoyl peroxide to/as 5% benzoyl peroxide and 


	2.	The Office Legally Erred by applying an Optimization Analysis 				related to a formulation of microcapsules having 5% BPO.
	
	Appellant argues by alleging that there is no motivation for optimizing to a lower amount of 5% benzoyl peroxide, as both Toledano 2010 and Toledano 2011 teach the use of much higher concentrated benzoyl peroxide, and paragraph [0220] of Toledano 2010 or paragraph [0053] of Toledano 2011 is a boilerplate paragraph that does not say what is the effective amount of the active ingredient. Appellant goes on to allege that that Toledano references teach that an effective amount for benzoyl peroxide are high concentrations. Thus, Applicant alleged that if the skilled artisan was to combine the references and also lowers the amount of benzoyl peroxide, then there would not be reasonable expectation of success as the lower amounts are only shown to treat rosacea if non-encapsulated. (Appeal Brief 10/17/2021, page 9, 3rd paragraph through page 10, 2nd paragraph).
	
	In response, the Examiner disagrees. As discussed above, Example 1 of Toledano 2010 is drawn to steps of producing silica coating of benzoyl peroxide or in other words, steps of producing concentrated encapsulated benzoyl peroxide suspension. This Example 1 of Toledano 2010 is not drawn to the dosage amount of benzoyl peroxide in a topical formulation/pharmaceutical composition to be used in treatment. It is noted that Examples 1 and 2 of Toledano 2011 also teach the same steps of producing silica coating of benzoyl peroxide for obtaining concentrated 
	Thus, contrary to Appellant’s allegation, Toledano 2010 does not teach the use microcapsules having large amount of BPO for treatment, but rather Toledano 2010 indicated in paragraph [0220] that "the dosage required to provide an effective amount of a pharmaceutical composition, which can be adjusted by one skilled in the art, will vary depending on the age, health, physical condition, weight, type and extent of the disease or disorder of the recipient, frequency of treatment, the nature of concurrent therapy (if any) and the nature and scope of the desired effect(s)." As such, the 


	Appellant further argues by alleging that Toledano 2011 refers to 4% or 7% coated BPO plus other skin treating agents for acne and thus the IGA ("success rate of a drug") disclosed in Toledano 2011 refers to the success rate of benzoyl peroxide plus other skin treating agents for the treatment of acne vulgaris has nothing to do with the IGA of benzoyl peroxide (alone) disclosed in the instant application which is used for treatment of rosacea. Applicant further alleged that drugs for treating acne have been shown to be ineffective for treating rosacea or vice versa for example, metronidazole which is listed as a known drug for the treatment of rosacea (Goldgar) is not being used for the treatment of acne; or combination of clindamycin and tretinoin gel is FDA approved for treating acne, but it is not efficacious in treating rosacea. As such, Applicant asserted that one cannot conclude from the success rate (IGA) using benzoyl peroxide plus other skin treating agents for treating acne vulgaris for the success rate using benzoyl peroxide for the treatment of rosacea. (Appeal Brief 10/17/2021, page 10, last paragraph through page 11, 2nd paragraph). 

In response, the Examiner disagrees. To the extent Toledano 2010 and Toledano 2011 disclose coated benzoyl peroxide is used for treating acne, Toledano 2010 and Toledano 2011 also suggest coated benzoyl peroxide can be used in the treatment of rosacea (Toledano 2010: [0222]-[0223], [0225]-[0227]  and claims 46-50; Toledano 2011: [0038]-[0049], [0055] and [0058]-[0061]). Thus, Toledano 2010 and Toledano 2011 do provide guidance for using coated benzoyl peroxide in the treatment of rosacea. As such, there is reasonable predictability and expectation that the coated benzoyl peroxide of Toledano 2010 would be effective in treating rosacea by providing more than 30% success rate of treatment as required by the claimed method because Goldgar teaches topical therapies using 5% dosage amount of benzoyl peroxide is one of the known treatment option for rosacea (Goldgar: page 463, Figure 5; page 465, Table 3), and Example 4 of Toledano 2011, particularly Kit A containing 4% silica coated BPO (benzoyl peroxide) was used as the only “active ingredient,” had provided 73.8% success rate of treatment in reducing inflamed lesions such as papules and pustules, and per Goldgar, these inflamed lesions inflamed lesions such as papules and pustules are one of the main symptoms of rosacea (Goldgar: Abstract; page 463, Tables 1-2; page 465, Table 3). 
To the extent the efficacy study of Kit A was performed on patient with mild to moderate facial acne vulgaris, the efficacy assessment is drawn to evaluating lesions including inflammatory lesions such as papules and pustules from the entire facial area using the Investigator Global Assessment (IGA), and the results showed that Kit A containing coated 4% BPO as the sole active ingredient provide 73.8% success rate of 
In view of the teachings from Toledano 2010, Goldgar and Toledano 2011, as well as, the preponderance of evidence of record, there is some degree of predictability that the composition comprising the same coated benzoyl peroxide of Toledano 2010 when administered topically at a 5% dosage amount of benzoyl peroxide per guidance from Goldgar would reasonably provide more than 30% success rate of treatment, as required by the claimed method of treating rosacea, as it was shown by Toledano 2011, a topical Kit containing 4% silica coated BPO (benzoyl peroxide) as the sole active ingredient provided 73.8% success rate of treatment in reducing inflamed lesions such as papules and pustules. It is noted that the Courts have stated [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Appellant has not provided objective evidence showing that the topical composition containing coated benzoyl peroxide of Toledano 2011 would not have reasonable expectation of success in providing the success rate of treating rosacea such as papulopustular rosacea as claimed. The Courts have made clear “[W]hen unexpected results are used as evidence of nonobviousness, the results In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).

	3.	The Office Legally Erred by ignoring Data of Unexpected Results 			Recited in the Claims.
	Appellant argues previously presented unexpected results showing that a composition for the topical treatment of rosacea, comprising encapsulated 5 wt% BPO as a sole active agent in a solid form provided unexpectedly better efficacy and tolerability compared to metronidazole and azelaic acid which were considered by Goldgar as the preferred and effective treatment for rosacea. Thus, Appellant asserted that the encapsulated 5% BPO provided high effectiveness, when one would expect to obtain inferior results with encapsulated 5% BPO, which Appellant alleged that the data demonstrated that encapsulated 5% BPO provided results that would have been expected to be equal or better than results obtained with higher concentration as taught by Toledano 2010, thereby was contrary to expectations and thus, unexpected. (Appeal Brief 10/17/2021, page 11, 4th paragraph through page 12, 4th paragraph).

In response, the Examiner disagrees. Appellant’s unexpected results comparing encapsulated 5% benzoyl peroxide (E-BPO 5%) to metronidazole and azelaic acid as shown in the Table on page 12 of the Appeal Brief, were previously considered in the Advisory Action mailed 07/13/2021 (see Advisory Action, top of page 5), but found to be not persuasive to obviate the standing 103 rejection over the combined teachings of Toledano 2010, Goldgar and Toledano 2011. Appellant’s comparative data to metronidazole and azelaic acid are not reasonably pertinent to the issue of the claimed invention. It is noted that Toledano 2010 established that coated or encapsulated benzoyl peroxide as the sole active ingredient in a composition can be used for the treatment of rosacea and such coating or encapsulating of benzoyl peroxide achieved larger therapeutic effect of the active ingredient (benzoyl peroxide) and reduce side effects compared to an uncoated composition of the active ingredient (Toledano 2010: [0024], [0222]-[0223], [0225]-[0227] and claims 46-50). Goldgar established 5% benzoyl In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). In this instant case, the closest prior art for comparison would be Toledano 2011. However, to date, Appellant has not provided objective evidence comparing the claimed invention to Toledano 2011, thereby nonobviousness has not been sufficiently established by Appellant.
not unexpected in view of the results from the Table, as other topical therapies such as metronidazole and azelaic acid were shown to achieve the same claimed result of “provides more than 30% success rate of treatment, the success rate being a 2-grade improvement over baseline in an Investigator Global Assessment (IGA).” As such, the claimed invention is also not reasonably commensurate in scope with the evidence of unexpected results shown in the Table on page 12 as it pertain to the 53.3% success rate of treatment for E-BPO 5%, as well as, the metal oxide salt material (silica) used for coating BPO, which was disclosed in Examples 2-3 and 7 of the instant specification as the coating material used for providing the 53.3% success rate of treatment for E-BPO 5%. Appellant asserted that it was unexpected that silica coated BPO 5% provided a success rate of treatment of 53.3%, yet independent claims 7 and 24 recited generically encapsulated benzoyl peroxide with no specificity to the coating material used for encapsulating benzoyl peroxide. It is noted that the Courts per MPEP §716.01(d) stated that “[e]vidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate Id. Additionally, independent claims 7 and 24 also recited a broad parameter of "more than 30% success rate of treatment." It is noted that per MPEP §716.01(d), the Courts have stated that evidence of unexpected results showing one data point in the broad range as claimed (“more than 30% success rate of treatment”) was insufficient evidence to rebut prima facie case of obviousness because Appellant has not shown unexpected results occurring over the entire claimed range (i.e., more than 30% success rate of treatment can include 100% success rate of treatment, which has not been shown by Appellant).
As a result, based on the preponderance of evidence of record and in the absence of objective evidence of unexpected results comparing the claimed invention with the closest prior art which is commensurate in scope with the claims, nonobviousness of the claimed invention has not been sufficiently established by Appellant.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011), as applied to claims 7 and 11 above, and further in view of Tamarkin et al (24 February 2011; US 2011/0045037 A1).

	4.	The Examiner Legally Erred by Combining Toledano 2010, Goldgar, 			Toledano 2011, and Tamarkin because the combination has 				conflicting teachings and failing to provide an articulated reason as 			to why the skilled artisan would resolve the conflict in a manner that 			contradicts Toledano 2010’s teachings.

	Appellant argues the combination of Toledano 2010, Goldgar and Toledano 2011 provides no reasonable expectation of success and the recited methods yield contrary to the reasonable expectation of the skilled artisan. Appellant alleged that none of the deficiencies of Toledano 2010, Goldgar, and Toledano 2011 are cured by the including of Tamarkin, and what Tamarkin fails to correct is the quantity of BPO within the formulation. (Appeal Brief 10/17/2021, page 14).

	In response, the Examiner disagrees. As discussed above on pages 20-38 of this Appeal brief, said discussion being incorporated herein its entirety, the combined teachings of Toledano 2010, Goldgar and Toledano 2011 remain to render obvious claims 7 and 11 of the instant invention. Thus, claim 12 remain rejected as being obvious and unpatentable over Toledano 2010, Goldgar, Toledano 2011, and Tamarkin for reason of record.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledano et al (21 January 2010; US 2010/0016443 A1; hereafter as “Toledano 2010”; previously cited) in view of Goldgar et al (1 September 2009; “Treatment Options for Acne Rosacea.” American Family Physician, 80(5): 461-468; previously cited) and Toledano et al (27 October 2011; US 2011/0262506 A1; cited by Applicant in IDS 08/01/2019; hereafter as Toledano 2011).

	5.	The Examiner Legally Erred by Combining Toledano 2010, 				Goldgar, Toledano 2011, because the 	combination has conflicting 			teachings and failing to provide an articulated reason as to why the 			skilled artisan would resolve the conflict in a manner that contradicts 		Toledano 2010’s teachings.

	Appellant argues that this rejection suffers from the same infirmities as the rejection of claim 7 as detailed above. (Appeal Brief 10/17/2021, bottom of page 14).

	In response, the Examiner disagrees. As discussed above on pages 20-38 of this Appeal brief, said discussion being incorporated herein its entirety, the combined teachings of Toledano 2010, Goldgar and Toledano 2011 remain to render obvious claim 7 of the instant invention. Thus, claim 24 remain rejected as being obvious and unpatentable over Toledano 2010, Goldgar and Toledano 2011 for the same reason as claim 7, as well as, reason of record.

For the above reasons, it is believed that the rejections should be sustained.
	Respectfully submitted,
	/DOAN T PHAN/	Primary Examiner, Art Unit 1613


                                                                                                                                                                                                        	Conferees:

	/BRIAN-YONG S KWON/           Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                             

	/DAVID J BLANCHARD/           Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.